ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9 Jun 2021 has been entered.  Claims 1-4, 7-8, 10-13, 15-19 and 21-25 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Korenchan on 21 Jul 2021.
The application has been amended as follows:
1.	(Currently amended)	A communication system comprising:
	an antenna unit having a port;
a communication chip communicably coupled to the antenna unit and having an antenna configured to transmit electromagnetic signals having a desired polarization and an undesired polarization;
a waveguide communicatively coupled between the communication chip and the port; and
a slotted structure, physically separate from the waveguide, and configured for receiving the electromagnetic signals from the antenna, removing the undesired polarization from the electromagnetic signals, and coupling the electromagnetic signals having the desired polarization from the antenna into the waveguide, after which the electromagnetic signals propagate through the waveguide and into the port.
10.	(Currently amended)	A method for filtering out undesired polarizations from electromagnetic signals, the method comprising:
coupling, from a communication chip, into a slotted structure, electromagnetic signals transmitted by an antenna of the communication chip, wherein the antenna is configured to transmit the electromagnetic signals out of the communication chip and into a waveguide, toward a port of an antenna unit, wherein the antenna unit is communicatively coupled to the communication chip, wherein the electromagnetic signals transmitted by the antenna have a desired polarization and an undesired polarization, and wherein the slotted structure is configured to couple electromagnetic signals having the desired polarization into the waveguide, and wherein the slotted structure and the waveguide are physically separate structures; and
coupling, from the slotted structure, through the waveguide, and into the port of the antenna unit, the electromagnetic signals having the desired polarization, whereby the undesired polarization is removed and the electromagnetic signals leaving the slotted structure have the desired polarization.
16.	(Currently amended)	A communication system comprising:
	an antenna unit configured to radiate radar signals, wherein the antenna unit comprises: 
a plurality of transmission antennas arranged in an array,
a port configured to receive radar signals for radiation by the plurality of transmission antennas, and
		a waveguide network coupling the port to the plurality of transmission antennas;
	a communication chip communicably coupled to the port, wherein the communication chip is configured to radiate a radar signal having a desired polarization and an undesired polarization;
	a waveguide communicatively coupled between the communication chip and the port; and
a signal-filtering slotted structure, physically separate from the waveguide, and configured to receive the radar signal from the communication chip, filter the undesired polarization from the radar signal, and couple the filtered radar signal into the waveguide, after which the electromagnetic signals propagate through the waveguide and into the port. 	
Allowable Subject Matter
Claims 1-4, 7-8, 10-13, 15-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Izadian, DaSilveira, Kim, nor Lipowski, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“a waveguide communicatively coupled between the communication chip and the port; and
a slotted structure, physically separate from the waveguide, and configured for receiving the electromagnetic signals from the antenna, removing the undesired polarization from the electromagnetic signals, and coupling the electromagnetic signals having the desired polarization from the antenna into the waveguide, after which the electromagnetic signals propagate through the waveguide and into the port.” 
as recited by claim 1 and similarly recited in claim(s) 10 and 16, over any of the prior art of record, alone or in combination.  Claims 2-4, 7-8, 11-13, 15, 17-19 and 21-25 depend on claims 1, 10 and 16; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648